DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claims 21-38 require a braking method with particular wear rates and friction coefficient requirements, however the detailed disclosure fails to provide specific guidance on how these characteristics are achieved.  While the disclosure broadly discloses a coating of particular materials, no specific compositions are defined.  It appears that the disclosure and claims set forth a specific desired capability, but fails to indicate how this capability is achieved.  Thus one of ordinary skill in the art is left with undue experimentation in order to achieve the claimed invention.



A) The breadth of the claims; 
Claim 21 is broad and encompasses a method of reducing particulate emissions by installing a rotating brake element having a friction surface having a first layer comprising a metal and a second layer comprising a nitride, boride, carbide, and/or oxide of the metal the friction surface comprising a roughened surface texture formed upon it prior to application of the outer coating which is applied such that the friction surface has a three dimensional appearance with the outer coating applied, which provides at least a 30% reduction loss of material.
Claim 29 is broad and a method of forming a brake element t by applying an outer coating of a wear and corrosion resistant material to the friction surface, the applying comprising creating, with a vapor deposition process, at least a first layer comprising a metal and a second layer comprising a nitride, boride, carbide, and/or oxide of the metal the friction surface comprising a roughened surface texture formed upon it prior to application of the outer coating which is applied such that the friction surface has a three dimensional appearance with the outer coating applied, which provides at least a 30% reduction in release of material.  Neither claim specify any features or requirements of the mating friction pad used with the rotating brake element aside from the material comprising zirconium, zinc iron, strontium, titanium, copper, and antimony; the loss rate or degradation rate of the pad and therefore cover methods using any application that achieves the recited reduction in material loss.   [002] also suggests applications of automobiles, motorcycles, motorized scooters, on and off-road vehicles electric vehicles such as golf carts, light and heavy duty trucks, road tractors and semi-trailers, vans, off-road vehicles such as all-terrain vehicles and dune-buggies, trains, and the like.  The subject matter disclosed herein is also applicable to braking systems used with aircraft landing gear, bicycles, military vehicles, and the like.  The claims appear to encompass a large variety of rotating elements, friction materials and structures.  

 	
B) The nature of the invention; 
	The nature of the invention appears to be methods of reducing particulate or friction material loss while maintaining or increasing friction coefficient, however it is not clear from the disclosure whether this is accomplished by structure or materials or the combination of the two.

C) The state of the prior art; 
	Wear resistant coatings are known, such as taught by Meckel (2008/0196985) and surface formations are taught by WO 2006/092270.   The prior art does not indicate the degree of reduction of particulate or material loss, nor do they indicate such reductions are achievable while providing a coated coefficient of friction that is substantially equivalent to or greater than an uncoated coefficient of friction produced by contact between the friction material and the bulk structural material without the outer coating.

D) The level of one of ordinary skill; 
	One of ordinary skill in the art would be experienced in brake materials, coatings and coefficients, however, retaining or increasing friction coefficients by coatings or structure of only a rotating brake element while reducing the loss of pad material is contrary to the knowledge of one or ordinary skill in the art.  For instance, note US 2015/0159710 [0020] states “ It may be possible to reduce the rate of wear of the rotational member friction surface 46, 46' or the friction material 2, 2' by reducing the coefficient of friction between the two”.
 
E) The level of predictability in the art; 


F) The amount of direction provided by the inventor; 
The detailed disclosure fails to provide specific guidance on how these characteristics are achieved.  While the disclosure broadly discloses a coating of particular materials, no specific compositions are defined.  It is not clear if the coatings, or both the coatings and formations are necessary to provide the recited wear reduction rates.  Details aside from the composition of the pad mated to the rotating element are also lacking.  It appears that the disclosure and claims set forth a specific desired capability, but fails to indicate how this capability is achieved.

G) The existence of working examples; 
	No working examples are provided.   A dynamometer test schedule and test results are provided, but no working example that achieved the results has been disclosed.  No data relating to coefficient of friction is provided.

H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
	One would need to experiment with every coating and formation suggested in various applications.  Note [002] suggests applications of automobiles, motorcycles, motorized scooters, on and off-road vehicles electric vehicles such as golf carts, light and heavy duty trucks, road tractors and semi-trailers, vans, off-road vehicles such as all-terrain vehicles and dune-buggies, trains, and the like.  The subject matter disclosed herein is also applicable to braking systems used with aircraft landing gear, bicycles, military vehicles, and the like.  As the pad material/features are not specified by the claims, one .



The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 21-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 21 and 29 appear to define the instant invention based on wear rate relative to loss rate of "results from active engagement of the brake member and the bulk structural material of the rotating braking element without the outer coating".  Since wear rates are affected by unspecified variables such as surface finish, braking area, and braking force, the loss rate is variable and therefore indefinite.

Response to Arguments
Applicant's arguments filed 9/20/2021 have been fully considered but they are not persuasive.
Regarding the first of the Wands factors, applicant has amended the claims to specify that, during the testing of the rotating braking element under the test protocol, the friction material of the brake member comprises a composition by mass of 21.4% zirconium, 16.4% zinc, 13.7% iron, 0.55% 
Regarding factors B-D, Applicant’s arguments appear only to repeat claim limitations and are therefore unpersuasive.
Regarding factor F, it is not clear from the disclosure if the recited loss rates are achieved by the coatings, or both the coatings and formations.
Regarding factor G, the paragraphs noted by applicant do not provide any specific values and do not set forth a working example.
Regarding factor H, Applicant argues that the claims sufficiently recite in a significant amount of detail, the specific structure and composition of the corrosion and wear-resistant material of the friction surface of the rotating braking element. The claims also recite a specific composition of the friction material used during the testing of the rotating braking element.  This does not appear to address the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Regarding the rejection under 112 2nd, Applicant argues that the claims recite a significant amount of structural detail, however, significant structurally detail cannot be found in the claims.  Applicant also note Table 2, however, it is not clear how a table highlighting a comparison of loss rates between uncoated and coated rotors renders the claims definite.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK